Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The Office Action is in response to amendment filed on 08/29/2022.     

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 17290433 filed on 11/18/2021.
Priority #			 Filling Data			 Country
1830320-6		               2018-11-03			  SE

Response to Amendment
3.	The Amendment filed on 08/29/2022 has been received.  Claims  52-71 have been amended; claims 52-71 are pending in the present Application. 

4.					Response to Arguments
	Applicant’s arguments filed on 08/29/2022, pages 7-12 have been fully considered.
Claim rejections 35 U.S.C. 102/103.  
Applicant’s arguments with respect to rejection of claims under 35 U.S.C.§102/103 have been fully considered. 
1) 	Basically, the applicant argued that the prior art (DANESHPANAH et al. (CA 2785405).) does not teach the limitations “wherein the calibration information for each of the at least one imaging device comprises at least a position of the at least one imaging device with respect to the object” in amended independent claim 52, since “Daneshpanah does not disclose that the 3D calibration information of the image capture device comprises at least a position of the image capture device with respect to the object, whose image is to be captured” and “Oh merely discloses projecting a picture “of each component of each view by stitching, rotation, projection, and region-wise packing process,” and “Edvardsson does not remedy the above-noted deficiency of Daneshpanah”; “Wiesinger does not remedy the above-noted deficiency of Daneshpana” and “Liu does not remedy the above-noted deficiency of Daneshpanah”.  (remark, page 8-10).
Examiner’s response:
Examiner appreciate the amendment; however, more detailed amendment is needed to move the case forward. Examiner has updated search and reviewed the prior arts and amendment carefully. Examiner believe that DANESHPANAH et al. (CA 2785405) and in view of MEAD et al. (CN 107077745 A) teaches the aforementioned limitation in the current claim set. Follows are the reasons.
	For example, MEAD discloses that “wherein the calibration information for each of the at least one imaging device comprises at least a position of the at least one imaging device with respect to the object”  in fig. 6A, step 56-1 and also suggested in page 6, as: “ include using the stored camera parameters to process additional images to determine the calibration object relative to the position and orientation of the image detector. reverse projection using the stored camera parameters and the determined position and orientation of the calibration plate determines the expected appearance of the calibration object on the image plane of the image detector”.
Therefore, the combination of DANESHPANAH and MEAD teaches the limitations of “wherein the calibration information for each of the at least one imaging device comprises at least a position of the at least one imaging device with respect to the object” in amended independent claim 52. 
2) The applicant believed that independent claim 63, 66 are allowable due to the similar reason as for independent claim 52.
Examiner’s response:
Examiner respectively disagree. As explained above, the combination of DANESHPANAH and MEAD teaches the limitations of “wherein the calibration information for each of the at least one imaging device comprises at least a position of the at least one imaging device with respect to the object” in amended independent claims.

3) The applicant believed that dependent claims are allowable due to their dependency on independent claims.
Examiner’s response:
Examiner respectively disagree. As explained above, the combination of DANESHPANAH and MEAD teaches the limitations of “wherein the calibration information for each of the at least one imaging device comprises at least a position of the at least one imaging device with respect to the object” in amended independent claims.



Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
        
  5.	Claims 52-54, 57-58, 60, 63 are rejected under 35 U.S.C. 103 as being unpatentable over DANESHPANAH et al. (CA 2785405).and in view of MEAD et al. (CN 107077745 A).

	Regarding claim 52, DANESHPANAH teaches a method of identifying an object (fig. 5, component 316) using at least one imaging device (fig. 5, component 308; page 18, , one or more positioning verification devices may include devices (e.g., overhead camera) that) wherein the method comprises: 
	- acquiring calibration information for each of the at least one imaging device (page 19, …ortho-rectification may comprise undistorting each captured image using 30 calibration information of the image capture device,) arranged substantially perpendicular to a planar surface of the object (as shown in fig. 5); 
	position information of the at least one imaging device (page 4, … an imaging system includes a positionable device configured to axially shift an image plane, wherein the image plane is generated from photons emanating from an object and passing through a lens);
	- capturing an image of the planar surface of the object using each of the at least one imaging device (fig. 6, step 410; page 2, Abstract, …acquire two or more elemental images of the object with the image plane of each elemental image at different axial positions with respect to the detector plane); 
	- generating a transformed image corresponding to each image of the planar surface of the object (page 7, …,a Gaussian blurring kernel can in fact transform the first image) using the calibration information of the at least one imaging device used for capturing each image (page 19, …ortho-rectification may comprise undistorting each captured image using 30 calibration information of the image capture device, and projection of the image onto one plane); 
	- generating a security map for each transformed image, wherein the security map comprises a weightage factor for each pixel of the transformed image (page 20, …The separate images are then normalized and combined using a weighted combination of the pixels to obtain a
single fused or composite image), and wherein the weightage factor is based on image resolution of the transformed image (page 20, …From the different metrics the focus at each location in the image is calculated as a weighted combination of features, then the images are combined using said local weighted combination of the features; page 19, …to create a single high-resolution
image; in which, transformed image has resolution); 
	and - constructing a resultant image of the planar surface of the object using each transformed image and the security map for the transformed image (page 20, …The separate images are then normalized and combined using a weighted combination of the pixels to obtain a
single fused or composite image), to identify the object (page 4, …acquiring two or more
elemental images of an object with an image plane of the object at differing axial
positions with respect to a detector, determining a first focused distance of the image
plane to the object such that the image plane is located at the detector, based on the
mathematical characterization of the lens and based on the first and second elemental
images, and generating a depth map of the object based on the determination; which means identify the object).
	It is noticed that DANESHPANAH does not disclose explicitly wherein the calibration information for each of the at least one imaging device comprises at least a position of the at least one imaging device with respect to the object
	MEAD disclose of wherein the calibration information for each of the at least one imaging device comprises at least a position of the at least one imaging device with respect to the object (fig. 6A, step 56-1 and also suggested in page 6, … include using the stored camera parameters to process additional images to determine the calibration object relative to the position and orientation of the image detector. reverse projection using the stored camera parameters and the determined position and orientation of the calibration plate determines the expected appearance of the calibration object on the image plane of the image detector…).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that wherein the calibration information for each of the at least one imaging device comprises at least a position of the at least one imaging device with respect to the object as a modification to the system for the benefit of to calculate position and orientation of the image detector and the internal features of the image detector (page 6).

	Regarding claim 63, DANESHPANAH teaches an arrangement (fig. 5) for identifying an object (fig. 5, component 316), wherein the arrangement comprises: 
	- at least one imaging device arranged substantially perpendicular to a planar surface of the object (as shown in fig. 5; page 18, , one or more positioning verification devices may include devices (e.g., overhead camera)); 
	and - a data processing apparatus (fig. 5, computer) operatively coupled to the at least one imaging device (as shown in fig. 5), wherein the data processing apparatus is operable to: - 
	acquire calibration information for each of the at least one imaging device arranged substantially perpendicular to the planar surface of the object (page 19, …ortho-rectification may comprise undistorting each captured image using 30 calibration information of the image capture device,); 
	position information of the at least one imaging device (page 4, … an imaging system includes a positionable device configured to axially shift an image plane, wherein the image plane is generated from photons emanating from an object and passing through a lens);
	- capture an image of the planar surface of the object using each of the at least one imaging device fig. 6, step 410; page 2, Abstract, …acquire two or more elemental images of the object with the image plane of each elemental image at different axial positions with respect to the detector plane); 
	- generate a transformed image corresponding to each image of the planar surface of the object, using the calibration information of the at least one imaging device used for capturing each image (page 7, …,a Gaussian blurring kernel can in fact transform the first image) using the calibration information of the at least one imaging device used for capturing each image (page 19, …ortho-rectification may comprise undistorting each captured image using 30 calibration infom1ation of the image capture device, and projection of the image onto one plane); 
	- generate a security map for each transformed image, wherein the security map comprises a weightage factor for each pixel of the transformed image (page 20, …The separate images are then normalized and combined using a weighted combination of the pixels to obtain a
single fused or composite image), and wherein the weightage factor is based on image resolution of the transformed image (page 20, …From the different metrics the focus at each location in the image is calculated as a weighted combination of features, then the images are combined using said local weighted combination of the features); 
	- construct a resultant image of the planar surface of the object using each transformed image and the security map for the transformed image  (page 20, …The separate images are then normalized and combined using a weighted combination of the pixels to obtain a
single fused or composite image); 
	and - identify the object using the resultant image of the planar surface of the object (page 4, …acquiring two or more elemental images of an object with an image plane of the object at differing axial positions with respect to a detector, determining a first focused distance of the image plane to the object such that the image plane is located at the detector, based on the
mathematical characterization of the lens and based on the first and second elemental images, and generating a depth map of the object based on the determination; which means identify the object).
	It is noticed that DANESHPANAH does not disclose explicitly wherein the calibration information for each of the at least one imaging device comprises at least a position of the at least one imaging device with respect to the object
	MEAD disclose of wherein the calibration information for each of the at least one imaging device comprises at least a position of the at least one imaging device with respect to the object (fig. 6A, step 56-1 and also suggested in page 6, … include using the stored camera parameters to process additional images to determine the calibration object relative to the position and orientation of the image detector. reverse projection using the stored camera parameters and the determined position and orientation of the calibration plate determines the expected appearance of the calibration object on the image plane of the image detector…).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that wherein the calibration information for each of the at least one imaging device comprises at least a position of the at least one imaging device with respect to the object as a modification to the arrangement for the benefit of to calculate position and orientation of the image detector and the internal features of the image detector (page 6).

Regarding claim 53,  the combination of DANESHPANAH and MEAD teaches the limitations of claim 52 as discussed above. In addition, DANESHPANAH further discloses that functional parameters of the at least one imaging device (as shown in fig. 5, distance and angle are functional parameters of camera; page 19, Ortho-rectification is a process of remapping an image to remove the effect of surface variations and camera position from a normal perspective image. The resultant multiple images are perspective corrected projections on a common plane, representing no magnification changes with a pixel to pixel correspondence).

Regarding claim 54,  the combination of DANESHPANAH and MEAD teaches the limitations of claim 52 as discussed above. In addition, DANESHPANAH further discloses that generating the calibration information for each of the at least one imaging device (page 19, … ortho-rectification may comprise undistorting each captured image using 30 calibration information of the image capture Device).

Regarding claim 57,  the combination of DANESHPANAH and MEAD teaches the limitations of claim 52 as discussed above. In addition, DANESHPANAH further discloses that normalizing the at least one transformed image using a local mean intensity technique (page 20, … The separate images are then normalized and combined using a weighted combination of the pixels to obtain a single fused or composite image…; page 13, … a spectral domain DFD algorithm, the Fourier transform of the intensity distribution on the CCD for a given point source needs to be known).

Regarding claim 58,  the combination of DANESHPANAH and MEAD teaches the limitations of claim 52 as discussed above. In addition, DANESHPANAH further discloses that determining an error associated with change in position of the at least one imaging device with respect to the object, wherein the error is determined based on a difference in relative location of at least one of: a key-point, and/or a reference item in the transformed images (page 20, … detector plane positioned to receive the photons of the object that pass through the lens, and a computer programmed to characterize the lens as a mathematical function, acquire two or more elemental images of the object with the image plane of each elemental image at different axial positions with respect to the detector plane…; in which, different axial positions cause error associated with change in position and the error is determined based on a difference in relative location of at least one of: a key-point, and/or a reference item in the transformed images).

Regarding claim 60,  the combination of DANESHPANAH and MEAD teaches the limitations of claim 52 as discussed above. In addition, DANESHPANAH further discloses that adjusting the position of the at least one imaging device based on the determined error (page 20, …. imaging system includes a
positionable device configured to axially shift an image plane, wherein the image plane is
generated from photons emanating from an object and passing through a lens, a detector
plane positioned to receive the photons of the object that pass through the lens, and a
computer programmed to characterize the lens as a mathematical function, acquire two or
more elemental images of the object with the image plane of each elemental image at
different axial positions).

6.	Claim 61-62, 65-66, 71 are  rejected under 35 U.S.C. 103 as being unpatentable over DANESHPANAH et al. (CA 2785405) and in view of MEAD et al. (CN 107077745 A) and further in view of EDVARDSSON et al. (CA 3050244).
       
	Regarding claim 66, DANESHPANAH teaches a system (fig. 5) for identifying an object (fig. 5, component 316), wherein the system  comprises: 
	- at least one imaging device arranged substantially perpendicular to a planar surface of the object (as shown in fig. 5; page 18, , one or more positioning verification devices may include devices (e.g., overhead camera)); 
	position information of the at least one imaging device (page 4, … an imaging system includes a positionable device configured to axially shift an image plane, wherein the image plane is generated from photons emanating from an object and passing through a lens);

	and - a data processing apparatus (fig. 5, computer) operatively coupled to the at least one imaging device (as shown in fig. 5), wherein the data processing apparatus is operable to: - 
	acquire calibration information for each of the at least one imaging device arranged substantially perpendicular to the planar surface of the object (page 19, …ortho-rectification may comprise undistorting each captured image using 30 calibration information of the image capture device,); 
	- capture an image of the planar surface of the object using each of the at least one imaging device fig. 6, step 410; page 2, Abstract, …acquire two or more elemental images of the object with the image plane of each elemental image at different axial positions with respect to the detector plane); 
	- generate a transformed image corresponding to each image of the planar surface of the object, using the calibration information of the at least one imaging device used for capturing each image (page 7, …,a Gaussian blurring kernel can in fact transform the first image) using the calibration information of the at least one imaging device used for capturing each image (page 19, …ortho-rectification may comprise undistorting each captured image using 30 calibration infom1ation of the image capture device, and projection of the image onto one plane); 
	- generate a security map for each transformed image, wherein the security map comprises a weightage factor for each pixel of the transformed image (page 20, …The separate images are then normalized and combined using a weighted combination of the pixels to obtain a
single fused or composite image), and wherein the weightage factor is based on image resolution of the transformed image (page 20, …From the different metrics the focus at each location in the image is calculated as a weighted combination of features, then the images are combined using said local weighted combination of the features); 
	- construct a resultant image of the planar surface of the object using each transformed image and the security map for the transformed image  (page 20, …The separate images are then normalized and combined using a weighted combination of the pixels to obtain a
single fused or composite image); 
	and - identify the object using the resultant image of the planar surface of the object (page 4, …acquiring two or more elemental images of an object with an image plane of the object at differing axial positions with respect to a detector, determining a first focused distance of the image plane to the object such that the image plane is located at the detector, based on the
mathematical characterization of the lens and based on the first and second elemental images, and generating a depth map of the object based on the determination; which means identify the object).
	It is noticed that DANESHPANAH does not disclose explicitly wherein the calibration information for each of the at least one imaging device comprises at least a position of the at least one imaging device with respect to the object
	MEAD disclose of wherein the calibration information for each of the at least one imaging device comprises at least a position of the at least one imaging device with respect to the object (fig. 6A, step 56-1 and also suggested in page 6, … include using the stored camera parameters to process additional images to determine the calibration object relative to the position and orientation of the image detector. reverse projection using the stored camera parameters and the determined position and orientation of the calibration plate determines the expected appearance of the calibration object on the image plane of the image detector…).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that wherein the calibration information for each of the at least one imaging device comprises at least a position of the at least one imaging device with respect to the object as a modification to the arrangement for the benefit of to calculate position and orientation of the image detector and the internal features of the image detector (page 6).
	It is noticed that DANESHPANAH does not disclose explicitly identifying a log and a forest harvester.
	EDVARDSSON disclose of identifying a log and a forest harvester (page 2, Abstract … The arrangement for determining an origin of the log further comprises at least one imaging device coupled to a forest harvester).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that identifying a log and a forest harvester as a modification to the system for the benefit of provide log identification to the system (abstract).

	 Regarding claim 61,  the combination of DANESHPANAH and MEAD teaches the limitations of claim 52 as discussed above..
	It is noticed that DANESHPANAH does not disclose explicitly the planar surface is a side of a log.
	EDVARDSSON disclose of the planar surface is a side of a log (page 2, Abstract … The arrangement for determining an origin of the log further comprises at least one imaging device coupled to a forest harvester).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that the planar surface is a side of a log as a modification to the method for the benefit of provide log identification (abstract).

	 Regarding claim 62,  the combination of DANESHPANAH and MEAD and EDVARDSSON teaches the limitations of claim 61 as discussed above. In addition, EDVARDSSON further discloses that at least one imaging device is operatively coupled to a head of a forest harvester (page 2, … at least one imaging device coupled to a forest harvester, the at least one imaging device being operable to capture at least one image of a side of the log).
	The motivation of combination is the same as in claim 61’s rejection.

	Regarding claim 64,  the combination of DANESHPANAH and MEAD teaches the limitations of claim 63 as discussed above..
	It is noticed that DANESHPANAH does not disclose explicitly at least one imaging device is a high- resolution digital camera.
	EDVARDSSON disclose of at least one imaging device is a high- resolution digital camera (page 4, the at least one imaging device of the arrangement comprises a high resolution digital camera).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that at least one imaging device is a high- resolution digital camera as a modification to the arrangement for the benefit of provide high resolution image(page 4).

	Regarding claim 65,  the combination of DANESHPANAH and MEAD teaches the limitations of claim 52 as discussed above..
	It is noticed that DANESHPANAH does not disclose explicitly the planar surface is a side of a log.
	EDVARDSSON disclose of the planar surface is a side of a log (page 2, Abstract … The arrangement for determining an origin of the log further comprises at least one imaging device coupled to a forest harvester).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that the planar surface is a side of a log as a modification to the arrangement for the benefit of provide log identification (abstract).

	Regarding claim 71,  the combination of DANESHPANAH and MEAD and EDVARDSSON teaches the limitations of claim 66 as discussed above. In addition, EDVARDSSON further discloses that comprising a server arrangement communicatively coupled to the data processing apparatus, wherein the data processing apparatus is operable to transmit the resultant image of the side of the log to the server arrangement (Abstract, … computing device communicably coupled to the remote server arrangement and a communication interface).
	The motivation of combination is the same as in claim 66’s rejection.

7.	Claim 55  is rejected are rejected under 35 U.S.C. 103 as being unpatentable over DANESHPANAH et al. (CA 2785405) and in view of MEAD et al. (CN 107077745 A) and further in view of WIESINGER et al. (CA 2447967).
       
	Regarding claim 55,  the combination of DANESHPANAH and MEAD teaches the limitations of claim 54 as discussed above..
	It is noticed that DANESHPANAH does not disclose explicitly a warp map using the calibration information for each of the at least one imaging device, wherein the warp map is associated with a transformation matrix.
	WIESINGER disclose of configured for a warp map using the calibration information for each of the at least one imaging device, wherein the warp map is associated with a transformation matrix (page 10, … For the calibration and monitoring part, there are seven main
tasks identified… Disparity calculation, warping table setup…; page 13, … derivation of disparity and derivation of the two-dimensional warping transform, and the detection).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that a warp map using the calibration information for each of the at least one imaging device, wherein the warp map is associated with a transformation matrix as a modification to the method for the benefit of detection from stereo images (page 13).


8.	Claim 56  is rejected are rejected under 35 U.S.C. 103 as being unpatentable over DANESHPANAH et al. (CA 2785405) and in view of MEAD et al. (CN 107077745 A) and further in view of Liu (AU 2009311052).
       
	Regarding claim 56,  the combination of DANESHPANAH and MEAD teaches the limitations of claim 54 as discussed above..
	It is noticed that DANESHPANAH does not disclose explicitly weightage factor is calculated as an inverse of a distance of the pixel, from at least one pixel positioned near the pixel in the transformed image.
	Liu disclose of weightage factor is calculated as an inverse of a distance of the pixel, from at least one pixel positioned near the pixel in the transformed image (page 37-38, … D (x, y, n) = ex* SF(x, y, n) ( 4) where, ex is a predetermined constant;
D (x, y, n) = W(i)* SF(x, y, n) (5)
where, W(i) is a weight factor which is related to a spatial distance i of a pixel).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that weightage factor is calculated as an inverse of a distance of the pixel, from at least one pixel positioned near the pixel in the transformed image as a modification to the method for the benefit of reduce the error (page 37).


9.	Claim 59  is rejected are rejected under 35 U.S.C. 103 as being unpatentable over DANESHPANAH et al. (CA 2785405) and in view of MEAD et al. (CN 107077745 A) and further in view of HENRICH (DE 102009026091).
       
	Regarding claim 59,  the combination of DANESHPANAH and MEAD teaches the limitations of claim 58 as discussed above..
	It is noticed that DANESHPANAH does not disclose explicitly modifying the transformed image to compensate for the determined error
	HENRICH disclose of modifying the transformed image to compensate for the determined error (page 5, … The detection of the objects is ensured by the fact that a predetermined number of errors are compensated by redundant evaluation of the camera images).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that modifying the transformed image to compensate for the determined error as a modification to the method for the benefit of reduce the error (page 5).

10.	Claim 67-69 are  rejected are rejected under 35 U.S.C. 103 as being unpatentable over DANESHPANAH et al. (CA 2785405) and in view of MEAD et al. (CN 107077745 A) and further in view of EDVARDSSON et al. (CA 3050244) and in view of CHEN et al. (CN 206363480).

	Regarding claim 67,  the combination of DANESHPANAH, MEAD and EDVARDSSON teaches the limitations of claim 66 as discussed above. EDVARDSSON further discloses that at least one imaging device is operatively coupled to a head of a forest harvester (page 2, … at least one imaging device coupled to a forest harvester, the at least one imaging device being operable to capture at least one image of a side of the log).
	The motivation of combination is the same as in claim 66’s rejection.
	It is noticed that DANESHPANAH does not disclose explicitly hinge assembly.
	CHEN disclose of hinge assembly (page 3, … driving mechanism comprises a motor and a hinge motor rotating rod, a first connecting rod and a lens revolving rod).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that hinge assembly as a modification to the system for the benefit of have flexible connection.

	Regarding claim 68,  the combination of DANESHPANAH, MEAD and EDVARDSSON, CHEN teaches the limitations of claim 67 as discussed above. CHEN further discloses that at least one actuator assembly operatively coupled to the at least one least one imaging device, wherein the at least one actuator assembly is operable to modify a position of the at least one imaging device(page 3, … driving mechanism comprises a motor and a hinge motor rotating rod, a first connecting rod and a lens revolving rod).
	The motivation of combination is the same as in claim 67’s rejection.

	Regarding claim 69,  the combination of DANESHPANAH, MEAD and EDVARDSSON, CHEN teaches the limitations of claim 68 as discussed above. CHEN further discloses that the data processing apparatus is further operable to transmit a signal to the at least one actuator assembly to modify the position of the at least one imaging device (fig. 4; page 5, … a camera of the forest fire early warning system of the utility model provides a drive mechanism at the hinged position).
	The motivation of combination is the same as in claim 67’s rejection.

11.	Claim 70 is  rejected are rejected under 35 U.S.C. 103 as being unpatentable over DANESHPANAH et al. (CA 2785405) and in view of MEAD et al. (CN 107077745 A) and further in view of EDVARDSSON et al. (CA 3050244) and in view of Takeo et al. (JP 4058983).

	Regarding claim 70,  the combination of DANESHPANAH, MEAD and EDVARDSSON teaches the limitations of claim 66 as discussed above. 
	It is noticed that DANESHPANAH does not disclose explicitly at least one vibration damping assembly operatively coupled to the at least one imaging device.
	Takeo  disclose of at least one vibration damping assembly operatively coupled to the at least one imaging device (page 8, … Since the omnidirectional camera 1 is fixed to the camera case 3 via the damper 9, the transmission of vehicle vibration to the omnidirectional camera 1 is suppressed).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that Since the omnidirectional camera 1 is fixed to the camera case 3 via the damper 9, the transmission of vehicle vibration to the omnidirectional camera 1 is suppressed as a modification to the system for the benefit of vibration to the omnidirectional camera 1 is suppressed (page 8).

8.					Conclusion
.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9.				  Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAIHAN JIANG whose telephone number is (571)272-1399.  The examiner can normally be reached on flexible.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZAIHAN JIANG/
Primary Examiner, Art Unit 2423